Title: From Thomas Boylston Adams to Abigail Smith Adams, 28 May 1802
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Philadelphia 28th: May 1802

I have your favor of the 23d: inst. before me. The Country looks so pleasant and inviting in the vicinity of this City, that I have no difficulty in conceiving the beauties of Quincy farm, at this moment. I have lately passed some days, at different intervals, in the Country, and found much benefit from the change of air. As to the accident, which befel me, I should scarcely have thought it worth while to notice it, if I had not apprehended the news might have reached you from some other quarter, with exagerations. I feel, at present, no ill effects from it, though the wrist of my left hand is yet somewhat weak. It was no vanity of horsemanship, that caused my attempt to ride a vicious beast; he carried me out very quietly, and I had no suspicion of his unfair behavior, until it was too late to think of any thing, but how I should save my neck. Few people, I think, would have got off better, or with so little injury, as I did. This, you will say, is a proof of my vanity, but I have suffered so  slightly, that I must be indulged in a little boasting. One of the evils of poverty, which I experience is the want of an horse. I was compelled to retrench that expence, a twelve-month ago, and shall not encounter it again, until I can better afford it.
It gives me pleasure to hear of my brother’s good health. His cares are much lessened by being relieved from the arduous duties of a foreign Minister, and finding himself once more in the bosom of his family, among friends & relatives, who take an interest in his affairs. I believe he will prosper very well, where he is, and nothing ought to persuade him from remaining there. It is no privilege to be a Senator in Congress, in these times. Let those who aspire to the honor, take their turn in laboring for the public.
You will hear of Mrs: Washington’s death before my letter can reach you, and mourn, in common with all, who knew her. She shared largely in the esteem of the public, both for her own & her husbands merits; and she has left to her descendants a rich inheritance, in her “spotless reputation.”
The death of Mr: Johnson is an overwhelming calamity to his family, and I am utterly at a loss to divine the consequences, which must attend it. I hear the family intend removing to Frederic, where the greater number of their relatives live.
I send you herewith the Aurora of the day, just as a specimen of his baseness and impudence. I do hope it will fall to this villain’s lot to be hanged.
With love & duty to all friends I am, dear mother / Your Son
Thomas B Adams